DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 24 June 2022. As directed by the amendment: Claims 2, 5, 6, 7, 8, 10, 12, 13, 14, 16, 17, and 18 have been amended, Claims 1, 3, 9, 11, and 19-21 have been cancelled, and Claims 22-27 have been added.  Thus, Claims 2, 4-8, 10, 12-18, and 22-27 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the claim recites “wherein each electrode of the plurality of electrodes comprises a proximal tab”. However, Claim 2 (from which Claim 5 depends) has been amended to recite “a proximal tab configured to interlock the electrode” and “the proximal tab extending proximally from the proximal first semicircular portion”. It is unclear as to whether “a proximal tab” as recited in Claim 5 is the same or a different proximal tab recited in Claim 2. Therefore, this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as, “wherein each electrode of the plurality of electrodes comprises the proximal tab.” Appropriate correction or clarification is required.
Regarding Claim 17, the claim has been amended to recite “wherein each electrode of the plurality of electrodes comprises a distal tab of the plurality of tabs”. However, the phrase “the plurality of tabs” lacks antecedent basis in the claims, therefore this limitation is indefinite. It appears that this limitation may be referring to “a first tab and a second tab” of Claim 6. For purposes of examination, the Examiner will interpret this limitation as, “wherein one of either the first tab or the second tab of each electrode of the plurality of electrodes comprises a distal tab”. Appropriate correction or clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6, 8, 12, 13, 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Patent No. 8,271,099, previously cited) in view of Skubitz et al. (US Publication No. 2008/0046051, previously cited).
Regarding Claims 6, 23, 24, and 26 Swanson discloses an electrode assembly (Abstract, Col. 2, Lines 44-65) configured to be coupled to an expandable structure (Col. 3, Lines 52-66, Col. 4, Lines 32-35) and to apply electrical neurostimulation (Col. 1, Lines 15-35, 55-60);  the assembly comprising: a first insulating layer and a second insulating layer coupled to the first insulating layer (multiple layers of insulating materials to form the paddle assembly structure, Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8), 
the first insulating layer and the second insulating layer forming a channel (electrodes 110, 130, [218, 220, 322, 324, 422, 424, 426], and conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8); 
a plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) in the channel between the first insulating layer and the second insulating layer (electrodes 110, 130, [218, 220, 322, 324, 422, 424, 426], and conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28), each electrode of the plurality of electrodes having an active side uncovered by the second insulating layer (exposed electrodes to provide stimulation, 110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]); 
and a plurality of conductors (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 4, Lines 4-15, Col. 5, Lines 35-55, Col. 15, Lines 30-65) extending through a tube (tube 103, Figs. 1a-b; 804, Fig. 8B; Col. 4, Lines 4-15; Col. 15, Lines 30-65) and in the channel (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28), each one of the plurality of conductors (112, Fig. 1a-c) electrically connected to one electrode of the plurality of electrodes (Col. 6, Lines 1-5, Col. 4, Lines 4-15, Col. 5, Lines 35-55, Col. 15, Lines 30-65).  
Swanson further discloses the assembly further wherein each electrode of the plurality of electrodes comprises a first tab (132, 134, branching off portions of electrodes, may be considered proximal or distal direction, Fig. 1c, Col. 6, Lines 1-5)    
configured to interlock the electrode (electrodes 110, 130, [218, 220, 322, 324, 422, 424, 426], and conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8) with the second insulating layer (multiple layers of insulating materials to form the paddle structure, Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8). However, Swanson does not explicitly disclose wherein there is a second tab also configured to interlock the electrode with the second insulating layer by sandwiching between the first insulating layer and the second insulating layer, wherein the first tab comprises a proximal tab laterally opposite the second tab which comprises a distal tab. Skubitz et al. teaches an electrode assembly for neuromodulation (Abstract, Paragraph 0003) comprising a first insulating layer and a second insulating layer (200, 170; Figs. 3A-B; 21, 22, Fig. 4D, Paragraph 0025, 0031-0033), and electrodes (AE1-8; BE1-8, Figs. 1A-B; 43, Figs. 2A-B, 3A-B) disposed between the layers (Paragraph 0025, 0027, 0031-0033), wherein each electrode (43, 413, Figs. 2A-B) comprise both a first proximal and a laterally opposite second distal tab (42, 44, Figs. 2A-B, 3A-B; Paragraph 0026), configured to interlock the electrode with the second insulating layer by sandwiching between the first insulating layer and the second insulating layer (Paragraph 0025, 0027, 0031-0033), wherein a conductor (50, Figs. 3A-B) is coupled to one of the proximal or distal tabs (Paragraph 0027, 0029-0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of electrodes to comprise an additional second tab, also configured to interlock the electrode with the second insulating layer by sandwiching between the first insulating layer and the second insulating layer, wherein the first tab comprises a proximal tab laterally opposite the second tab which comprises a distal tab, as taught by Skubitz et al., in the electrode assembly disclosed by Swanson, in order to securely couple the electrodes to the assembly on multiple/opposite sides to prevent breakage/splitting of the structure, and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claims 8 and 13, Swanson discloses the electrode assembly wherein each of the active sides of the plurality of electrodes (exposed electrodes to provide stimulation, 110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see example Fig. 1c annotated below, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4).  

    PNG
    media_image1.png
    588
    635
    media_image1.png
    Greyscale


Regarding Claim 12, Swanson discloses the electrode assembly further wherein the first insulating layer and the second insulating layer are configured to form the flat paddle structure (multiple layers of insulating materials, Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28), however, Swanson does not explicitly disclose wherein at least one of the first insulating layer or the second insulating layer comprises a beveled surface.  Skubitz et al. teaches an electrode assembly for neuromodulation (Abstract, Paragraph 0003) comprising a first insulating layer and a second insulating layer (21, 22, Fig. 4D, Paragraph 0025, 0031-0033), wherein the first insulating layer and the second insulating layer comprises a beveled surface (beveled surfaces of 21, 22, 101, Fig. 1B, 4D, Paragraph 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the shape of at least one of the first insulating layer or the second insulating layer comprises a beveled surface, as taught by Skubitz et al. in order to conform the assembly for stimulation of particular target areas of tissue, and further since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 27, Swanson discloses the electrode assembly further wherein the electrode (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4])  and the first tab (132, 134, branching off portions of electrodes, may be considered proximal or distal direction, Fig. 1c, Col. 6, Lines 1-5) are planar, but does not disclose wherein the assembly comprises a second tab which is also planar. Skubitz et al. teaches an electrode assembly for neuromodulation (Abstract, Paragraph 0003) comprising a first insulating layer and a second insulating layer (200, 170; Figs. 3A-B; 21, 22, Fig. 4D, Paragraph 0025, 0031-0033), and electrodes (AE1-8; BE1-8, Figs. 1A-B; 43, Figs. 2A-B, 3A-B) disposed between the layers (Paragraph 0025, 0027, 0031-0033), wherein each electrode (43, 413, Figs. 2A-B) comprise both a first proximal and a laterally opposite second distal tab (42, 44, Figs. 2A-B, 3A-B; Paragraph 0026), wherein the first tab, second tab, and electrode are planar (planar structure 42, 43, 44, Figs. 2A-2B; Paragraph 0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second planar tab as taught by Skubitz et al., in the electrode assembly disclosed by Swanson, in order to securely couple the electrodes to the assembly on multiple/opposite sides to prevent breakage/splitting of the structure, and further since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 7, 10, 14-18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Skubitz et al., further in view of Cross (US Publication No. 2005/0004638, previously cited).
Regarding Claim 7, Swanson discloses the electrode assembly further wherein a plurality of conductors (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]) extending through a tube (tube 103, Figs. 1a-b; 804, Fig. 8B; Col. 4, Lines 4-15; Col. 15, Lines 30-65) and in the channel (conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4], Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28), but does not specifically disclose wherein the first insulating layer comprises a tube in fluid communication with the channel.  Cross teaches an electrode assembly to apply electrical neurostimulation (Abstract) comprising at least first and second insulating layers (74, 76, Figs. 18-19, Paragraphs 0069-0070), wherein the first insulating layer comprises a tube (92, Figs. 18-20) in fluid communication with a channel for conductors (stylet receiving channels 82 and conductor wire paths 80, Figs. 18-20, Paragraph 0068-0069, 0030, 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first insulating layer to include a tube in fluid communication with the channel, as taught by Cross, in the electrode assembly disclosed by Swanson and Skubitz et al. in combination, in order to allow for the reception of a stylet or other structure within the assembly for steering/positioning during implantation, as also taught by Cross (Paragraph 0068-0069, 0030, 0060). 
Regarding Claims 10, 17, and 25, Swanson discloses the electrode assembly further wherein each electrode of the plurality of electrodes comprises a first/distal tab (132, 134, branching off portions of electrodes, may be considered proximal or distal direction, Fig. 1c, Col. 6, Lines 1-5), wherein each one of the plurality of conductors (112, Fig. 1a-c) is electrically connected to a side of the distal tab of one electrode of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]), and wherein each of the active sides of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see example Fig. 1c of Swanson annotated above, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4).  Skubitz et al. also discloses the assembly wherein a conductor (50, Figs. 3A-B) is coupled to one of the proximal or distal tabs (Paragraph 0027, 0029-0030).
However, neither Swanson nor Skubitz et al. explicitly discloses wherein the side of the distal or first tab connected to the conductor is opposite the active side of the electrode. Cross teaches an electrode assembly to apply electrical neurostimulation (Abstract) comprising at least first and second insulating layers (74, 76, Figs. 18-19, Paragraphs 0069-0070), wherein electrodes of the assembly comprise a distal tab (70, Fig. 14-15; 71, Fig. 16-17), wherein a side of the distal tab (70, Fig. 14-15; 71, Fig. 16-17) connected to the conductor (80, Figs. 18-20) is opposite the active side of the electrode (66, Figs. 5-8, 14, 15; 72, Fig. 16-17; conductors attached to electrode tab under active side, Paragraph 0067-0070). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the side of the distal tab connected to the conductor is opposite the active side of the electrode, as taught by Cross, in the electrode assembly disclosed by Swanson and Skubitz et al. in combination, in order to secure the electrode to the connection of the conductor without exposing the tab/connection to the surface of the electrode, and further since it has been held that rearranging parts (i.e. arranging the side of the distal tab connected to the conductor to be opposite the active side of the electrode) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 14, Swanson discloses the electrode assembly wherein each of the active sides of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see example Fig. 1c annotated below, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4).  

    PNG
    media_image1.png
    588
    635
    media_image1.png
    Greyscale

Furthermore, Cross also teaches an electrode assembly to apply electrical neurostimulation (Abstract) comprising at least first and second insulating layers (74, 76, Figs. 18-19, Paragraphs 0069-0070) wherein the electrodes (66, Figs. 6, 7, 8, 14) comprise an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see Fig. 6 section of Cross reproduced below, with obround electrodes 66. See also Figs. 7, 8, 14).


    PNG
    media_image2.png
    168
    240
    media_image2.png
    Greyscale
Fig. 6
However, although it appears from the figures that the obround electrodes shown in both Swanson and Cross may have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions of approximately between 1:3 and 3:1, none of Swanson, Skubitz et al., nor Cross explicitly disclose wherein the electrodes have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions to be particularly between 1:3 and 3:1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the shape of the obround electrodes in the electrode assembly disclosed by Swanson, Skubitz et al. and Cross in combination to have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions to be particularly between 1:3 and 3:1, in order to adapt the electrodes for stimulation of particular target areas of tissue, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 15, Swanson discloses the electrode assembly further wherein at least one of the first insulating layer and the second insulating layer has a “low durometer” (i.e. shore hardness) and comprises a material such as silicone urethane copolymer (Col. 5, Lines 3-13), which are known in the art to have a wide range of shore hardness levels. Furthermore, Cross also teaches the electrode assembly wherein components of the assembly comprise flexible material with a shore hardness of 55D (Paragraph 0060), and wherein the insulating layers may comprise polyurethane (Paragraph 0059), which are also known in the art to have a wide range of shore hardness levels. However, none of Swanson, Skubitz et al., nor Cross explicitly discloses wherein at least one of the first insulating layer and the second insulating layer has a particular shore hardness of between 55D and 63D.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the material of the first insulating layer or the second insulating layer to have a shore hardness between 55D and 63D, in order to provide sufficient rigidity and flexibility for the electrode assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 16, Swanson discloses the electrode assembly further wherein the first insulating layer and the second insulating layer (Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8) have a collectively small thickness based on the desired application (Col. 4, Lines 4-35, Col. 10, Lines 1-10), wherein a layer may be 0.001-0.002 inches thick (Col. 5, Lines 3-25). Furthermore, Cross also teaches wherein the thickness of the layered structure is approximately 0.04 inches (Paragraph 0059). However, none of Swanson, Skubitz et al., nor Cross explicitly discloses wherein the first insulating layer and the second insulating layer have a collective thickness between 0.004 inches and 0.012 inches.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the collective thickness of the first and second insulating layers to be between 0.004 inches and 0.012, in order to adapt the electrode assembly for stimulation of particular target areas of tissue, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 18, Swanson discloses the electrode assembly further wherein each of the active sides of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see example Fig. 1c annotated above, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4).  
Furthermore, Swanson discloses the electrode assembly further wherein at least one of the first insulating layer and the second insulating layer has a “low durometer” (i.e. shore hardness) and comprises a material such as silicone urethane copolymer (Col. 5, Lines 3-13), which are known in the art to have a wide range of shore hardness levels. Furthermore, Cross also teaches the electrode assembly wherein components of the assembly comprise flexible material with a shore hardness of 55D (Paragraph 0060), and wherein the insulating layers may comprise polyurethane (Paragraph 0059), which are also known in the art to have a wide range of shore hardness levels. However, none of Swanson, Skubitz et al., nor Cross explicitly discloses wherein at least one of the first insulating layer and the second insulating layer has a particular shore hardness of between 55D and 63D.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the material of the first insulating layer or the second insulating layer to have a shore hardness between 55D and 63D, in order to provide sufficient rigidity and flexibility for the electrode assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Swanson discloses the electrode assembly further wherein the first insulating layer and the second insulating layer (Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8) have a collectively small thickness based on the desired application (Col. 4, Lines 4-35, Col. 10, Lines 1-10), wherein a layer may be 0.001-0.002 inches thick (Col. 5, Lines 3-25). Furthermore, Cross also teaches wherein the thickness of the layered structure is approximately 0.04 inches (Paragraph 0059). However, none of Swanson, Skubitz et al., nor Cross explicitly discloses wherein the first insulating layer and the second insulating layer have a collective thickness between 0.004 inches and 0.012 inches.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the collective thickness of the first and second insulating layers to be between 0.004 inches and 0.012 inches, in order to adapt the electrode assembly for stimulation of particular target areas of tissue, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, Swanson discloses the electrode assembly further wherein each of the active sides of the plurality of electrodes (110, 130, [218, 220, 322, 324, 422, 424, 426], Figs. 1a-c, [Figs. 2, 3, 4]) comprises an obround shape (see example Fig. 1c annotated above, electrodes comprise obround shape. See also electrodes 218, 220, 322, 324, 422, 424, 426 in Figs. 2, 3, 4). Cross also teaches an electrode assembly to apply electrical neurostimulation (Abstract) comprising at least first and second insulating layers (74, 76, Figs. 18-19, Paragraphs 0069-0070) wherein the electrodes (66, Figs. 6, 7, 8, 14) comprise an obround shape comprising: a first semicircular portion; a second semicircular portion; and a rectangular portion longitudinally between the first semicircular portion and the second semicircular portion (see Fig. 6 section of Cross reproduced above, with obround electrodes 66. See also Figs. 7, 8, 14). However, although it appears from the figures that the obround electrodes shown in both Swanson and Cross may have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions of approximately between 1:3 and 3:1, none of Swanson, Skubitz et al., nor Cross explicitly disclose wherein the electrodes have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions to be particularly between 1:3 and 3:1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the shape of the obround electrodes in the electrode assembly disclosed by Swanson and Cross in combination to have a ratio of a length of the rectangular portion to a diameter of the first and second semicircular portions to be particularly between 1:3 and 3:1, in order to adapt the electrodes for stimulation of particular target areas of tissue, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).


Allowable Subject Matter
Claims 2, 4, and 22 are allowed. Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)/(pre-AIA ), 2nd paragraph, set forth in this Office action above.
Response to Arguments
The previous 35 USC 112(b) and Claim Objection of Claims 3 and 5-18 have been withdrawn due to the Applicant’s amendments to the claims. However, new 35 USC 112(b) rejections of Claims 5 and 17 necessitated by the Applicant’s amendments. 
The Applicant's arguments filed in the Response filed 24 June 2022 with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections of Claims 2, 4-8, 10, and 12-18 have been fully considered by the Examiner. 
The Applicant specifically argues (Pages 6-8 of Response) that neither Swanson nor Cross discloses the newly added elements to Claim 6, specifically “wherein each electrode of the plurality of electrodes comprises a first tab and a second tab configured to interlock the electrode with the second insulating layer”. However, the Examiner maintains that previously cited Swanson in view of previously cited Skubitz et al. teaches these features.
Swanson does disclose the assembly further wherein each electrode of the plurality of electrodes comprises a first tab (132, 134, branching off portions of electrodes, may be considered proximal or distal direction, Fig. 1c, Col. 6, Lines 1-5)    configured to interlock the electrode (electrodes 110, 130, [218, 220, 322, 324, 422, 424, 426], and conducting elements 112 in channels between layers, Figs. 1a-c, [Figs. 2, 3, 4]; Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8) with the second insulating layer (multiple layers of insulating materials to form the paddle structure, Col. 5, Lines 3-42, Col. 7, Lines 10-45, Col. 8, Lines 42-60, Col. 10, Lines 20-28; Claims 6, 8). Since the Applicant has not explicitly described the intended structure or function of a “tab” as claimed, the Examiner considered the branching off portions of the electrodes to read on the “tab” as claimed (132, 134, Fig. 1c, Col. 6, Lines 1-5). However, the Examiner agrees that Swanson does not explicitly disclose wherein there is a second tab also configured to interlock the electrode with the second insulating layer by sandwiching between the first insulating layer and the second insulating layer, wherein the first tab comprises a proximal tab laterally opposite the second tab which comprises a distal tab. Skubitz et al. teaches an electrode assembly for neuromodulation (Abstract, Paragraph 0003) comprising a first insulating layer and a second insulating layer (200, 170; Figs. 3A-B; 21, 22, Fig. 4D, Paragraph 0025, 0031-0033), and electrodes (AE1-8; BE1-8, Figs. 1A-B; 43, Figs. 2A-B, 3A-B) disposed between the layers (Paragraph 0025, 0027, 0031-0033), wherein each electrode (43, 413, Figs. 2A-B) comprise both a first proximal and a laterally opposite second distal tab (42, 44, Figs. 2A-B, 3A-B; Paragraph 0026), configured to interlock the electrode with the second insulating layer by sandwiching between the first insulating layer and the second insulating layer (Paragraph 0025, 0027, 0031-0033), wherein a conductor (50, Figs. 3A-B) is coupled to one of the proximal or distal tabs (Paragraph 0027, 0029-0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of electrodes to comprise an additional second tab, also configured to interlock the electrode with the second insulating layer by sandwiching between the first insulating layer and the second insulating layer, wherein the first tab comprises a proximal tab laterally opposite the second tab which comprises a distal tab, as taught by Skubitz et al., in the electrode assembly disclosed by Swanson, in order to securely couple the electrodes to the assembly on multiple/opposite sides to prevent breakage/splitting of the structure, and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, Claim 6 remains rejected as described in detail above. 
The Applicant’s arguments (Pages 7-8 of Response) with respect to amended Claim 2 have been fully considered and are persuasive. The Examiner agrees that none of the previously cited Swanson, Cross, or Skubitz et al. references discloses all of the claimed elements of Claim 2 as amended. Claims 4, 5, and 22 depend from and thus further limit Claim 2. Therefore, the previous 35 USC 103 rejections of Claims 2, 4, and 5 have been withdrawn.  New 35 USC 112(b) rejections of Claim 5 has been made as described above necessitated by the Applicant’s amendments. 
No additional specific arguments were provided particularly with respect to the previously cited Skubitz et al. reference, nor particularly with respect to the previous rejections of dependent Claims 7-8, 10, 12-18, and 23-27. Therefore, Claims 6-8, 10, 12-18, and 23-27 remain rejected as described in detail above. Claims 2, 4, and 22 are allowed. Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)/(pre-AIA ), 2nd paragraph, set forth in this Office action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792